. Filbin this information to identify your case:

Agustine Huerta, Jr.
Fist Name

Debtor 1

Debtor 2
“(Spouse, if Ring) Fint Name

United States Bankruptcy Court forthe: Eastem District of Wisconsin

Case number 19-24956-kmp
(known)

Official Form 427
Cover Sheet for Reaffirmation Agreement

Anyone who Is a party:to 2 reaffirmation agreament may fill out and file this form. Fil itout completely, attach it to ther reaffirmation agreement,

and file the documents within the time set under Bankruptcy Rule 4008.

CAE Explain the Repayment Terms of the Reaffirmation Agreement _

1. Who ig the. creditor? 206. Inc:

Name of the creditor

 

ae VS ety

1216

 

2. How much is the debt? on the date that the bankruptcy case is filed $143,753.08
To be pald under the reaffimation agreement $444,186:95

$ 928.29.per month for 313 months. (if fixed Interest: rate)

 

3. What is the Annual Before the bankruptcy cage was filed 4.000%

 

 

 

6. Using information from income ‘and expenses os reports on Saute i ands.

Schedule I; Your income
(Official Form 1061) and
Schedule J: Your 6a. Combined monthly incomefrom 6a.
Experises (Official Form line. 12: of Schedule |
106), fil'in the amounts,
6b. Monthly ‘expenses from fine 22¢ of salt. CO 6.
Schedule J .
6c. Monthly payments on all _ CO. $9.
reaffirmed debts not listed on $ 6.
Schedule'J

Subtract lines. Gb and 6c from 6a:

If the total Is less than 0, putthe
number in brackets.

 

  

6d. Scheduled net monthlyincome $ jon, 2 ” Gh.

Percentage ‘Rate (APR)
of interest? (See a .
Bankruptcy Code Under the reaffirmation agreement 4.000% X Fixedrate 0 Adjustable’ rate
§ 524(kM3KE).)
4. Does collateral secure , : i
the debt? ONe - ae s
XYes, Describethecollaferal. -118:Franklin St Delavan. Wi 63115 :
Current marketvalue -»- $126, 200,00 t
5. Does the creditoraseert = oy nin
that the debtis
nondischargeable? (Yes... Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.

 

sia expenses stated ‘an the reaffirmationagreement :

‘Morithly.incorme from all sources

after payrotil deductions

Monthy expenses ~ sQ\4.06
Monthly payments.on ail. --$§ ( > : CO
reaffirmed debts not. included in :

monthly expenses :

Present net monthly income
Subtract lines.6f and 6g from Ge.

If the total is:less than 0, putthe
number ln brackets.

 

 

Case 19-24956-kmp Doci1é6_ Filed 09/09/19

Page 1 of 11
 

Debtor Agustine Huerta, ir. Case numb dtieeuey .19-24956-kmp

Fins Nome Mladio Name Cast Nano

 

7, Are the income amounts DHINo

 

on fines 6a and 6e ‘D Yes. Explain why they are different and complete tine 40
different? :

 

8. Are the expense

 

 

amounts on lines 6b

 

 

 

 

 

 

and 6f different?
9. .Is the net monthly . o .
income inline 6hiess “0 Yes, A presumption of hardship arises (untess the creditor is.acredit union). -
than 0? Explain how the debtor will make monthly payments on the reaffirmed debt and pay other living expenses.
Complete fing 10. .
10: Debtor's certification . .. _, .
about lines 7-9 | certify that each explanation on lines 7-9 is true and correct.
if any answer on lines: 7-015
Yas, the deblor mustsign
here.
if ail the answers on‘linies 7-9 Signature of Debtort ‘Bignature of Deblor 2 (Spouse Only In a dolnt Case)

are.No, go'tofine tt.

 

41, Did. an attorney represent DO No
the debtor in negotiating pres. Has the attorney executed a declaration or an affidavit to:support the foaffirmation agreement?

the reaffirmation O ite

agreement?
Fires

 

*

 

 

 

Whoever fills out this form {certify that the attached agreement is a true 2 peony bel
must sign here. parties identified on thig. ‘over Sheet for Reaffirmaten .

Signature . / MM ODI YYYY

O\rasxopher ©. Drowt

Printed Namo

 
 

     

‘Check one:

(1 Debtor or Debtor's Attorney
@ Creditor or Creditors. Attomey

 

 

 

Case 19-24956-kmp Docié6 Filed 09/09/19 Page 2of11
 
  

* Deptor's VOY
B2400A/B ALT (form 2400A/B ALT) (12/15) 34 = Presumptionof UndueHardship =
, Q No Presumption of Undue Hardship |
(Check box.as directed in Part D: Debtor's Statement
in Support of Reaffirmation Agreement.)

UNITED STATES BANKRUPTCY COURT
Eastern District of Wisconsin.

In re: Agustine Huerta, Jr., Case No. 19-24956-kmp
Debtor(s). Chapter 7

[indicate all documents included in this filing by checking each applicable box.]
pe) Part A: Disclosures, Instructions, and JP Part D: Debtor’s Statement in

Notice to Debtor (pages:1 —5) Support of Reaffirmation-Agreement
§@ Part B: Reaffirmation Agreement (2 Part E: Motion for.Court Approval
Swear C: Certification by Debtor’s Attorney 3
[Note: Complete Part E only if debtor was not represented by an attorney during the course of
negotiating this agreement. Note‘also: If you complete Part E, ‘you must prepare and file Form
2400C ALT - Order on Reaffirmation Agreement, J

Name of Creditor: CitiMortgage, Inc.
( (Check this box iff Creditor isa Credit Union as.defined in §$19(b)(1 a) Gv) of the Federal
Reserve Act
PART A: DISCLOSURE STATEMENT, INSTRUCTIONS AND NOTICE TO DEBTOR
1, DISCLOSURE STATEMENT
Before Agreeing to Reaffirm a Debt, Review These Important Disclosures:
SUMMARY OF REAFFIRMATION AGREEMENT
This Summary is made pursuant to the requirements of the Bankruptcy Code.

AMO

The amount of debt you have agreed to reaffirm $114,186.95

The amount of debt you have agreed to reaffirm includes all fees and costs (if any) that have
accrued as of the date of this disclosure. Your credit agreement may obligate you to pay additional

amounts which may come due after the date of this disclosure, Consult your credit agreement.

Case 19-24956-kmp Doc16 Filed 09/09/19 Page 3of11
B2400A/8 ALT (Form 2400A/8 ALT) (12/15)

ANNUAL PERCENTAGE RATE
[The annual percentage rate can be disclosed in different ways, depending on the type of debi]

a. If the debt is an extension of “credit” under an “open end credit plan,” as those terms are:
defined in § 103 of the Truth in Lending Act, such as.credit card, the creditor may disclose the annual
percenitage rate shown in (i) below or, to the extent this rate is not readily available or not applicable, the —
simple interest rate shown in (ii) below, or both.

(i) The Annual Percentage Rate disclosed, or that would have been disclosed, to the debtor in the

most recent periodic statement prior to entering into: the reaffirma ion: agreement described in Part B

below or, if no such periodic statement was given to the debtor during the prior six months, the :
annual.percentage rate as it would have been-so disclosed at the time of the disclosure statement:
%.

_-- Antl/Or

 

(ii) | The simple interest rate applicable to the amount reaffirmed as of the date this disclosure

 

 

 

statement is given to the debtor: %, If different simple interest rates apply to different balances
included in the amount reaffirmed, the amount of each balance and the rate applicable to itare:

$ @ %

$ @ %;

$ @ %,

 

 

b. If the debtor isan extension of credit‘other than under an open end credit plan, the creditor
may disclose the annual percentage rate shown in (i) below, or, to the extent this rate is not readily available
or not applicable, the simple interest-rate shown in (ii) below, or both. -

@ The Annual Percentage Rate under § 128(a)(4) of the. Truth in Lending Act, as disclosed to
the debtor in the most recent disclosure statement given tothe debtor prior to entering into the reaffirmation
‘agreement with respect to the debt or, if no such disclosure statement was given to the debtor, the annual - i

percentage rate‘as it would have been’so disclosed: 4.000%.
w-- And/Or -—-

(ii) The simple interest rate applicable to the amount reaffirmed as of the date this disclosure.

statement. is given tothe debtor: __ °%, If different simple interest rates apply to different balances

included in the amount reaffirmed, the amount of each balance and the rate applicable to it are:

 

%;

$__ @
$ @%;
$ @ %,

 

 

c. If the underlying debt transaction was disclosed as a variable rate transaction on the most

recent disclosure given under. the Truth in Lending Act:

The interest rate on your loan may bea variable interest rate which. changes from time to time, so that

the annual percentage rate disclosed here may be higher or lower.

Case 19-24956-kmp Doc16 Filed 09/09/19 Page4of1i1
-B2400A/6 ALT (Form 2400A/8 ALT) (12/15)

d. _—iif the reaffirmed debt is secured by a security interest or lion, which has not been waivedor
determined to be. void by a final order of the court, the following items or types of items of the debtor’s goods
or property remain subject to such security interest or lien in connection with the debt or debts being

reaffirmed in the reaffirmation agreement described.in Part B.
1 Purch:

     
 

ee

 

Ttem_¢ of tte

$122,735.00

418 Franklin St, Delavan, WI 53115

Optional---At the election of the creditor, a repayment schedule using one or a combination of. the following

may be provided:

Repayment Schedule: |
‘Your first payment in the amount of $928.29 is due on 6/1/2019 (date), but future payment amount may be
different. Consult your reaffirmation agreement or credit agreement, ‘as-applicable,

 

 

 

of
Your payment schedule will be: (number) payments in the amount of $. each, payment
(monthly, annually, weekly, etc.) on the (day) of each (week, month, etc.), unless altered
later by mutual agreement in writing, ;

a

A reasonably specific description of the debtor’s repayment obligations to the extent known by the creditor oF

creditor’s representative.

2, INSTRUCTIONS AND NOTICE TO DEBTOR

Reaffirming a debt is serious financial decision. The law requires you to take certain
steps to make sure the decision is in your best interest. If these steps are not completed, the reaffirmation
agreement is not effective, even though you have signed it.
the decision to reaffirm carefully. Then,

1. Read the disclosures in this Part.A carefully. Consider
(or you may use @ separate agreement

if you want to reaffirm, sign the reaffirmation agreement in Past B
you and your creditor agree on).

to make the payments. you are agreeing

2. Complete and sign Part D and be sure you can afford
a completed and signed reaffirmation

to make and have received a copy of the disclosure statement and
agreement,

3. If you were represented by an atlorney during the negotiation of your reaffirmation
agreement, the attorney must have signed the certification in Part Cc,

4. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, you must have completed and signed Part Ez.

osure must be filed with the court by you or your creditor. If a separate’

5. The original of this disci
the one in Part B) has been signed, it must be attached.

reaffirmation agreement (other than

  

6. Ifthe itor is not 2 Credit Union and you were represented by an attorney during ;
the negotiation of your reaffirmation agreement, your reaffirmation agreement becomes effective upon filing
with the court unless the reaffirmation is presumed to be.an undue hardship as explained in Part D. [the

    

Case 19-24956-kmp Doci16 Filed 09/09/19 Page 5of11
B2400A/B ALT (Ferm 2400A/B ALT) (12/15)

creditor is 8 Credit Union and you were represented by an attorney during the negotiation of your
reaffirmation agreement, your reaffirmation agréement becomes effective upon filing with the court.

7. If you were not represented by an attorney during the negotiation of your reaffirmation
agreement, it will not be effective unless the court approves it. The court will notify you and the creditor of
the hearing on your reaffirmation agreement. You must attend this hearing in bankruptcy court where the _
judge will review your reaffirmation agreement. The bankruptcy court must approve your reaffirmation —
agreement as consistent with your best interests, except that no court approval is required if 'your reaffirmation
agreement is for a consumer debt secured by a mortgage, deed of trust, security deed, or other lien on your
real property, like your home.

YOUR RIGHT TO RESCIND (CANCEL) YOUR REAFFIRMATION AGREEMENT

You may rescind (cancel) your reaffirmation agreement at any time before the bankruptcy court —

enters a discharge order, or before the expiration of the.60-day period that begins on the date your
reaffirmation agreement is filed with the court; whichever occurs later. To rescind (cancel) your reaffirmation | :
agreement, you must notify the creditor that your reaffirmation agreement is rescinded (or canceled).

Frequently Asked Questions:

ur obligations if you reaffirm the bt?’ A reaffirmed debt remains your personal legal
kruptey case. That means that if you default on your reaffirmed
perty or your wages. —

at ar
obligation. It is not discharged in your ban
debt after your bankruptcy case is over, your creditor may be able to take: your pro
Otherwise, your obligations will be determined by the reaffirmation agreement w ich may-have changed
the terms of the original agreement. For example, if you are reaffirming an open. end credit agreement, the.
creditor inay be permitted by that agreement or applicable law to change the terms of that agreement in the
future under certain:conditions. .

   
    

ement aw? No, you are not required to

re r ¢ i
reaffirm a debt by any law. Only agree to reaffirm a debt if it is in your best interest. Be sure you can afford

the payments you agree to make.

 

itor has a security interest or lien? Your bankruptcy discharge does not elirninate..
A “‘lien?’ is often referred to as a security interest, deed of trust, mortgage or .
security deed. Even if you do not reaffirm and your personal liability on the debt is discharged,.because of
“the lien your creditor may still have the right to take the property securing the lien if you do not pay the debt : i.
or default on it. If the lien is on an item of personal property that isexempt under your State’s law or that :
the trustee has abandoned, you may be able to redeem the item rather than reaffirm the debt. To redeem, you

‘must make a single payment to the creditor equal to the amount of the allowed secured claim, as agreed by

the parties or determined by the court.

    

any lien on your property.

‘NOTE: When this disclosure refers to what a creditor “‘may’’ do, it does not use the word
“may”? to give the creditor specific permission. The word “may”? is

used to tell you what might occur if the jaw permits the creditor to take the action. If you
consult with the

have questions about your reaffirming a debt or what the law requires,
attorney who helped you negotiate this agreement reaffirming adebt. If you don’t have an
attorney helping you, the judge will explain the effect of your reaffirming a debt when the

hearing on the reaffirmation agreement is held.

PART B: REAFFIRMATION AGREEMENT.

I (we) agree to reaffirm the debts arising under the credit agreement described below,

Case 19-24956-kmp Doci1é6 Filed 09/09/19 Page 6of 14
B2400A/6 ALT (Form 2400A/B.ALT) (12/15)
1. Brief description of credit agreement:
Note and Mortgage

2. Description of any changes to the credit agreement made as part of this reaffirmation
agreement:

SIGNA

Borrower:, Accepted by creditor: |
Cenr Fae as =" weer fa-
CitiMortgage, Inc.
(Printed Name of Creditor).

  
   
   

ahifligs Biva., FC-236, Ewing, NJ 08618
irgs of Creditor)

 

Co-borrower, if also reaffirming these debts: f sw | or
(Printed Name and Title of Individual
Signing for Creditor)
i Date of creditor ac tance; | - Sex
(Print Name) | nrupicy Supervisor

(Signature)

Date:

Case 19-24956-kmp Doc16_ Filed 09/09/19 Page /7of11

 
B2400A/B ALT (Form 2400A/B ALT) (42/15)

PART C: CERTIFICATION BY DEBTOR’S ATTORNEY (F ANY).

[To be filed only if the atiorney represented the debtor during the. course of negotiating this
agreement]

I hereby certify that (1) this agreement represents a fully informed and voluntary agreement by the
debtor; (2) this agreement does not impose an undue hardship on the debtor or any dependent of the debtor;

and (3) I have fully advised the debtor of the legal effect and consequences of this. agreement and any
default under this agreement.

WM icheck box, if applicable and the creditor isnot @ Credit Union] A presumption of undue: |
hardship has been established with respect to this agreement. In my opinion, however, the debtor.is-able to
make the required payment.

 

 

 

 

 

Case 19-24956-kmp Doci16 Filed 09/09/19 Page 8 of 11

pees senmeeeccon oieneeng creme a en bas ie aatanam rece tent
B2400A/B ALT (Form 2400A/B ALT) (12/15) : 7

PART D: DEBTOR’S STATEMENT IN SUPPORT OF REAFFIRMATION AGREEMENT

[Read and complete sections land 2; OR, if the creditor is a Credit Union and the debior is
represented by an attorney, read ‘section 3. Sign the appropriate signature line(s). and date
your signature, If you complete sections 1 and 2? and your income less monthly expenses
‘does not leave enough to make the payments-under this reaffirmation agreement, check the.
box.at the top of page! indicating “Presumption of Undue Hardship.” ‘Otherwise, check the
box at the top of page I indicating “No Presumption of Undue Hardship”)

 

1. _ Ibelieve this reaffirmation agreement will not impose an undue hardship on my
dependents or me. I can afford to make the payments on the reaffirmed debt because my monthly —

income (take home pay plus any other income: received) is SQ .O8 cand my actual current monthly |

‘expenses. including monthly paymygpits on post-bankruptey debt and other reaffirmation agreements .

‘total SATO leaving $ SS +6 make the required payments on this. reaffirmed debt.
Tunderstand that if my income:-less my.monthly. expenses does not leave enough to makethe i

payments, this reaffirmation agreement is presumed to be-an undue hardship on me end must be

this presumption may be overcome if Lexplain to the'satisfaction of

 
  

  

     
   
  

  

reviewed by the court. However,

 

 

   
 

val page if needed fora fu explanation.) SQ), 1H 'O'

| roc To hale. VN

2. I received a copy of the Reaffirmation Disclosure Statement in Part A.anda poyaton, Ort Py
iened reaffirmation agreement. SOU TT 5.

  
   

  

 

 

Case 19-24956-kmp Doc16 Filed 09/09/19 Page9of11
[if the creditor is a: Credit Union and the debtor is represented by an attorney]

3. I believe this reaffirmation agreement is in my financial interest. I can afford to

make the payments on the reaffirmed debt. I received a copy of the Reaffirmation Disclosure
Statement in Part A and a completed and signed reaffirmation agreement.

Signed;
(@ebtor)

 

(Joint Debtor, if any)
Date:

Case 19-24956-kmp Doc16 Filed 09/09/19 Page 10 of 11
Form 240 A/B ALT - Reaffirmation Agreement (Cont.)

PART E: MOTION FOR COURT APPROVAL.
[To be completed and. filed only if the debtor is not represented by:an attorney during the course
of negotiating this agreement]

 

1 (we), the debtor(s), affirm the following to be true.and correct:

Iam not represented by an attorney in connection. with this reaffirmation agreement.

believe this reaffirmation agreement is in my best interest based on the income and
expenses I have disclosed in my Statement.in Support of this reaffirmation agreement, and because
(provide any additional! relevant reasons the court should consider):

Therefore, I ask the court for an order approving this reaffirmation agreement under the
following provisions (check all applicable boxes):

0 11 U.S.C. § 524(c)(6) (debtor is not represented by an attomey during the course
of the negotiation of the reaffirmation agreement)

2 11 US.C. § 524m) (presumption of undue hardship has arisen because monthly

expenses exceed monthly income)

“Signed:
(Debtor)

 

Goint Debtor, if any)
Date:

 

Case 19-24956-kmp Doc16 Filed 09/09/19 Page 11of11

 
